 

UNITED STATES BANKRUPTCY COURT
| DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-2(c)

 

 

In re: _| Case No.: 20-18995 |
Any E Valeanu S|
Chapter: 1B
Adv. No.:
Hearing Date: 10/7/2020 @ 10AM_
Judge: INP

 

 

 

CERTIFICATION OF SERVICE

l. I, Brad J. Sadek, Esq.
Wi represent Any E. Valeanu___ in the this matter.
[] am the secretary/paralegal for _, who represents
__ in the this matter. |
[lamthe in the this case and am representing myself.
2, On August 34, 2020 _, I sent a copy of the following pleadings and/or documents to the parties listed in

the chart below:
Modified Plan Pre-Confirmation & Transmittal Letter

 

 

3. [hereby certify under penalty of perjury that the above documents were sent using the mode of service
indicated.
Dated: August 31, 2020 - ‘si Brad J. Sadek, Esq.\
Signature
1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestease.com — Best Case Bankruptey
 

Aaron's Sales & Lease —
Attn: Bankruptcy

PO Box 100039
Kennesaw, GA 30156

|Z] Hand-delivered -
fv] Regular mail
[] Certified maiV/RR
C] E-mail
iwi Notice of Electronic Filing (NEF)
{_] Other
(as authorized by the court *)

 

Account Resolution Services
Attn: Bankruptcy

PO Box 459079

Sunrise, FL 33345

[_] Hand-detivered
f¥i Regular mail
(| Certified mail/RR
(2 E-mail
l¥i Notice of Electronic Filing (NEF)
CI Other
(as authorized by the court *)

 

Apex Asset Management
2501 Oregon Pike

Suite 201

Lancaster, PA 17601

[] Hand-delivered -
vi Regular mail
[J Certified mai]/RR
(j E-mail
vi Notice of Electronic Filing (NEF )
(J Other
(as authorized by the court *)

 

Caine & Weiner

Attn: Bankruptcy

5805 Sepulveda Blvd
Sherman Oaks, CA 91411

[] Hand-delivered -
vi Regular mail
[] Certified mail/RR
[] E-mail
l¥i Notice of Electronic Filing (NEF)
L) Other
(as authorized by the court *)

 

Diversified Adjustment Services, Inc
Dasi-Bankrupcty

PO Box 32145

Fridley, MN 55432

(7 Hand-delivered
¥] Regular mail
[ Certified mail/RR.
[-} E-mail
l¥] Notice of Electronic Filing (NEF)
[] Other
(as authorized by the court *}

 

IC System, inc

Attn: Bankruptcy
PO Box 64378

St. Paul, MN'55164 |

[| Hand-delivered —
i Regular mail
[3 Certified mail/RR
[| E-mail
[¥] Notice of Electronic Filing (NEF)
[J] Other.
(as authorized by the court *)}

 

 

 

 

Ll Hand-delivered
fv Regular mail

 

Software Copyright (c} 1996-2020 Bast Case, LLC - www.bestease.com

rev. 8/1/15
Best Casa Bankruptcy

 
 

Santander Consumer USA
Attn: Bankruptcy
10-64-38-Fd7 601 Penn St
Reading, PA 19601

[} Certified mail/RR
(ji E-mail
l¥I Notice of Electronic Filing (NEF)
(] Other -
(as authorized by the court *)

 

Southwest Credit Systems
4120 International Parkway
Suite 1100

Carrollton, TX 75007

[] Hand-delivered
(iv) Regular mail
(2 Certified mail/RR
[J E-mail
vj Notice of Electronic Filing (N EF) .
{] Other
(as authorized by the court *)

 

U.S. Department of Education

[| Hand-delivered -
lv] Regular mail

[-] Certified mail/RR
i E-mail

 

U.S. Department of Education
Ecme/Bankruptcy

PO Box 16408

Saint Pauli, MN 55176

lv! Notice of Electronic Filing (NEF)
come C1 Other a
Saint Paul, MN 55116 (as authorized by the court *)

1 Hand-delivered

l¥] Regular mail

[J Certified mail/RR

[J E-mail

l¥} Notice of Electronic Filing (NEF)
[| Other.
(as authorized by the court *)

 

U.S. Department of Education

[_] Hand-delivered -

[Wi Regular mail

(7 Certified mail/RR

L] E-mail

Z| Notice of Electronic Filing (NEF)

 

Madison, WI 53707

Ecme/Bankruptey
PO Box 16408 (] Other _
Saint Paul, MN 55116 (as authorized by the court *)
[3 Hand-delivered |
l¥i Regular mail
| Certified mail/RR
SDOE/GLELSI [email
USD E
Atin: Bankruptcy Mi Notice of Electronic Filing W EF)
PO Box 7860 [J Other

(as authorized by the court ~

 

Rosemary Spohn, Esquire
2 South Avenue West, Apt. W411
Cranford, NJ 07016-2674 .—

 

 

 

[] Hand-delivered
I¥] Regular mail
[1 Certified mail/RR
[7] E-mail
lv] Notice of Electronic Filing (NEF)
L] Other
(as authorized by the court *)

 

 

Software Copyright {c) 1996-2020 Best Case, LLC - ww.bestcase.com

rev, 8/1/15
Best Case Bankruptoy |
 

 

Isabel C. Balboa

Chapter 13 Standing Trustee
Cherry Tree Corporate Center
535 Route 38 - Suite 580
Cherry Hill, NJ 08002

 

 

|( Hand-delivered _

[_] Regular mail
C3 Certified mail/RR
[7 E-mail

l¥i Notice of Electronic Filing (NEF)

] Other

(as authorized by the court *)

 

 

* May account for service by fax or other means as authorized by the court through the issuance of an Order

Shortening Time.

Software Copyright {c) 1996-2020 Best Casa, LLC - www.bastcase.com

. rev. G//15
Best Case Bankrupley
